          Case 2:19-cv-05547-DJH Document 40 Filed 02/21/20 Page 1 of 7




1    Mark Brnovich
     Attorney General
2    Firm Bar No. 14000
3
     Linley Wilson (027040)
4    Deputy Solicitor General
5    Kara Karlson (029407)
     Assistant Attorney General
6    2005 North Central Avenue
     Phoenix, AZ 85004-1592
7    (602) 542-4951
8    linley.wilson@azag.gov
     kara.karlson@azag.gov
9    adminlaw@azag.gov
10
     Mary R. O’Grady (011434)
11   Kimberly I. Friday (035369)
     Emma J. Cone-Roddy (034285)
12   OSBORN MALEDON, P.A.
13   2929 North Central Avenue, Suite 2100
     Phoenix, Arizona 85012–2793
14   (602) 640-9000
     mogrady@omlaw.com
15
     kfriday@omlaw.com
16   econe-roddy@omlaw.com
17   Attorneys for Defendant Arizona Secretary
18   of State Katie Hobbs

19                      IN THE UNITED STATES DISTRICT COURT
20                            FOR THE DISTRICT OF ARIZONA
21   Brian Mecinas, et al.,                      Case No: CV-19-05547-PHX-DJH
22                        Plaintiffs,            ARIZONA SECRETARY OF STATE’S
23   v.
                                                 SUR-REPLY IN FURTHER
     Katie Hobbs, in her official capacity as    OPPOSITION TO MOTION FOR
24
     Arizona Secretary of State,                 PRELIMINARY INJUNCTION
25
                          Defendant.
26
27
28
          Case 2:19-cv-05547-DJH Document 40 Filed 02/21/20 Page 2 of 7




1             Defendant Arizona Secretary of State Katie Hobbs (the “Secretary”) respectfully
2    submits this Sur-Reply memorandum in Further Opposition to Plaintiffs’ Motion for
3    Preliminary Injunction. As the Secretary explained in her opposition, Plaintiffs’ assertion
4    of a large ballot order effect in Arizona’s partisan general elections relies on statistical
5    modeling by their expert, Dr. Jonathan Rodden, that does not apply modern statistical
6    techniques. In Plaintiffs’ reply brief (“Reply”) (Doc. 35) they seek to disqualify the
7    Secretary’s expert, Mr. Sean Trende, and object to his report in order to prevent the Court
8    from considering any of several properly calibrated statistical models—each of which
9    casts substantial doubt on the existence of a ballot order effect, let alone a large one. They
10   support their arguments with a reply report from Dr. Rodden (“Second Rodden Rep.”)
11   (Doc. 36-1) Dr Rodden’s reply report includes new and unsupported claims about how he
12   designed his original model, mischaracterizes the academic literature, and incorrectly
13   speculates about Mr. Trende’s motives. The Court should overrule Plaintiffs’ objection to
14   Mr. Trende’s report and deny the motion for preliminary injunction.
15   I.       As every court to consider this specific issue has found, Mr. Trende is
16            qualified to testify on the statistical analysis of elections.

17            Plaintiffs argue that Mr. Trende is not qualified to testify for several reasons.
18   None of these reasons are persuasive.
19            First, Plaintiffs complain that Mr. Trende does not identify himself particularly as
20   an expert in ballot order effects and does not hold himself out as an expert in the
21   statistical analysis of elections. This is not true; Mr. Trende does hold himself as an
22   expert in the statistical analysis of elections. (Doc. 30-1) (“First Trende Rprt..”) ¶¶ 5-27.
23   Mr. Trende analyzes elections results professionally—he has “studied and written
24   extensively about demographic trends in the country, exit poll data at the state and federal
25   level, public opinion polling, and voter turnout and voting behavior.” Id. ¶ 12 (emphasis
26   added). He has also authored several books and book chapters which deal with statistical
27   analysis of elections and demographics. Id. ¶¶ 15-17. In other words, just like
28   Dr. Rodden, Mr. Trende has developed expertise in analyzing election results, in
          Case 2:19-cv-05547-DJH Document 40 Filed 02/21/20 Page 3 of 7




1    consideration of demographics and other factors, while not having specifically written
2    about ballot order effects. He also has an advanced degree in applied statistics. Id. ¶ 10.
3              Second, Plaintiffs object to Mr. Trende’s experience and training. Mr. Trende has
4    a master’s degree in applied statistics. Id. ¶ 9. He is a doctoral candidate in political
5    science at The Ohio State University who has “completed all of [his] coursework and
6    ha[s] passed comprehensive examinations in both methods and American Politics.”
7    Id.¶ 10. 1 Plaintiffs object that Mr. Trende, despite his years of professional work in
8    elections analysis, and advanced training in statistical analysis and political science, is not
9    qualified because he has not yet received a Ph.D. As previous courts have explained
10   while rejecting this identical attack against Mr. Trende, “neither Daubert nor Rule 702
11   require particular credentials or require that expert witnesses be academics or PhDs. . . .
12   Although not a social scientist, Mr. Trende has studied, written on, and analyzed voting
13   trends and political geography throughout the United States. He has developed an
14   expertise in this area, and his opinions are informative to the issues before us and are
15   helpful in conducting our analysis.” Whitford v. Gill, 218 F. Supp. 3d, 837, 912 n.319
16   (W.D. Wis. 2016) (internal citations, quotation marks and alterations omitted), vacated
17   and remanded, 138 S.Ct. 1916 (2018). In the three years since Whitford acknowledged
18   Mr. Trende’s expertise, he has obtained an advanced degree in applied statistics, and
19   completed all course work towards a doctorate in political science; in short, his already
20   strong credentials have been bolstered by further “knowledge, skill, experience, training,
21   [and] education.” Fed. R. Evid. 702.
22             Similarly, Plaintiffs object that Mr. Trende has never published any statistical
23   analysis in a peer-reviewed journal. Again, nothing requires an expert to have published
24   in a particular forum. And while Plaintiffs argue (at 5) that “Mr. Trende’s strongest
25   claim to expertise is having previously been hired as an expert,” this statement ignores
26   Mr. Trende’s advanced statistical training, his book, his book chapters, his work for
27   various election analysis websites, his teaching, his jobs with RealClearPolitics and
28
     1
         Plaintiffs incorrectly state that Mr. Trende is still completing his coursework.
       Case 2:19-cv-05547-DJH Document 40 Filed 02/21/20 Page 4 of 7




1    Dr. Larry Sabato’s “Crystal Ball”, and his work for the Bipartisan Policy Center and the
2    American Enterprise Institute. First Trende Rprt. ¶¶ 11-21. Plaintiffs minimize
3    Mr. Trende’s record, even discounting that they cite nothing (and nothing exists) to
4    support their apparent position that experts must have a Ph.D. and have published in peer
5    reviewed journals to provide testimony.
6           Given Mr. Trende’s extensive qualifications via both his academic and
7    professional experience, it is unsurprising that courts across the country have repeatedly
8    (and all before Mr. Trende completed his master’s degree and doctorate coursework)
9    rejected attempts to disqualify him on the same grounds Plaintiffs suggest. See Whitford,
10   218 F. Supp. 3d at 912 n.319 (rejecting motion in limine to exclude Mr. Trende); Ohio
11   Org. Collaborative v. Husted, 189 F. Supp. 3d 708, 723 (S.D. Ohio 2016) (rejecting
12   motion in limine to exclude Mr. Trende); Common Cause v. Rucho, 279 F. Supp. 3d 587,
13   647 n.24 (M.D. N.C. 2018) (“We conclude that Mr. Trende’s training and experience
14   render him qualified to provide expert testimony regarding congressional elections,
15   electoral history, and redistricting, and therefore overrule League Plaintiffs’ objection.”).
16   Indeed, despite several challenges to Mr. Trende’s expertise before he completed his
17   master’s degree and his doctorate coursework and demonstrated his proficiency in
18   statistical analysis to The Ohio State University, no court has ever rejected his
19   qualifications as an expert. Plaintiffs also cite Democratic National Committee v. Reagan,
20   329 F. Supp. 3d 824 (D. Ariz. 2018), for the proposition that Mr. Trende’s opinion
21   “deserved little weight” for various reasons (see Reply at n.3); yet Plaintiffs’ own citation
22   does not support their contention here that Mr. Trende is not qualified to render an
23   opinion. Indeed, the DNC plaintiffs, who are also parties in this lawsuit, did not object to
24   Mr. Trende’s expertise, or seek to preclude his testimony in Democratic National
25   Committee v. Reagan. More importantly, the district court found in Democratic National
26   Committee v. Reagan that “some of [Mr. Trende’s] criticisms were worth considering.”
27   329 F. Supp. at 837. Here, Mr. Trende’s report presents legitimate critiques of Plaintiffs’
28   expert report and the statistical models chosen by Plaintiffs’ expert. In short, Plaintiffs’
       Case 2:19-cv-05547-DJH Document 40 Filed 02/21/20 Page 5 of 7




1    attempt to disqualify Mr. Trende by simply relying on other matters where Trende
2    rendered expert opinions on different subjects is unavailing.
3    II.    Dr. Rodden’s reply report is inaccurate and unpersuasive.
4           Dr. Rodden’s reply report accuses Mr. Trende of making several errors in
5    statistical analysis. However, Dr. Rodden’s report relies on conclusory statements and
6    statistical claims for which he does not provide numerical support. His criticisms of Mr.
7    Trende and his defenses of his original model are also wrong.
8           First, Dr. Rodden accuses Mr. Trende of either carelessly or nefariously selecting
9    his variables. As Mr. Trende explained, he was concerned by Dr. Rodden’s omission of
10   typical demographic controls in his model based on age and race, and re-ran Dr.
11   Rodden’s model using the demographic controls Dr. Rodden chose to omit. First Trende
12   Rprt. ¶ 33. Mr. Trende also cited academic literature to support the use of these controls.
13   Id. Dr. Rodden ignores Mr. Trende’s explanation of his variable choices, claims—
14   without support or citation—that these demographic controls are not necessary, and
15   accuses Mr. Trende of reverse engineering his model by hunting for the variables that
16   obtained the desired result. Second Rodden Rprt. at 6-7. Dr. Rodden’s assertions are
17   wrong. To demonstrate this, Mr. Trende looked at a new model that Dr. Rodden
18   introduced in his reply report that abandons demographics entirely, added one new, non-
19   demographic variable to it, and produced a result far more skeptical of any ballot order
20   effect. See Second Cone-Roddy Decl. Ex. A (“Second Trende Rprt.”) at 5-7. This was
21   not the model Mr. Trende used because his approach was to use the theoretically
22   important variables that Dr. Rodden had omitted without explanation. Id. at 9-10.
23          Dr. Rodden also accuses Mr. Trende of creating a model plagued with what is
24   known as multicollinearity. Second Rodden Rprt. at 7. In essence, multicollinearity is a
25   problem in statistical analysis when two variables are so closely associated that they
26   cannot be measured independently. Second Trende Rprt. at 11. There are multiple
27   statistical tests that can be applied to determine whether variables are problematically
28   multicollinear; however, Dr. Rodden did not refer to any of them. Second Trende Rprt.
       Case 2:19-cv-05547-DJH Document 40 Filed 02/21/20 Page 6 of 7




1    at 14-15; compare Second Rodden Rprt. at 4, 7. Under any academically recognized
2    approach to multicollinearity, Mr. Trende’s model is well within the acceptable ranges.
3    Second Trende Rprt. at 15-16.
4           Similarly, Dr. Rodden’s critiques of the various methodologies Mr. Trende
5    suggested to deal with a separate problem—the correlation of election results— miss
6    their mark. Mr. Trende explained that the power of a statistical model relies on
7    observations (here, the share of the vote a Democratic or Republican candidate gets)
8    being independent; this is plainly not the case in election returns. First Trende Rprt. ¶ 42.
9    In particular, it is necessary to adjust a model for this problem when a treatment effect
10   (here, ballot order) is applied to a cluster of observations. Id. This is precisely what
11   happens here—under Arizona’s Ballot Order Statute (A.R.S. § 16–502(E)), ballot order is
12   determined at the county level for all elections within the county.
13          Notably, Dr. Rodden does not dispute this—Dr. Rodden appears to agree. See
14   Second Trende Rprt. at 20 (noting Dr. Rodden’s apparent acknowledgment of the
15   critique). Instead, he complains that the four techniques Mr. Trende used are either
16   inappropriate in elections analysis or were used incorrectly by Mr. Trende. Second
17   Rodden Rprt. at 8-19. These critiques fail on the merits. Second Trende Rprt. at 25-36.
18   But even if they did not, Dr. Rodden never responds to the central issue: he is treating
19   elections outcomes as independent, which artificially increases the number of
20   observations. As Mr. Trende observed, this allows Dr. Rodden to have “false confidence
21   in the test power, when in reality [he is] simply decreasing the accuracy of the estimated
22   ‘margin of error.’” First Trende Rprt. ¶ 54.
23
24
25
26
27
28
       Case 2:19-cv-05547-DJH Document 40 Filed 02/21/20 Page 7 of 7




1    III.   Conclusion.
2           Mr. Trende is fully qualified to testify as an expert. His opinions are supported by
3    a robust academic literature and well-reasoned statistical choices. They demonstrate that
4    Plaintiffs have not offered proof that a large ballot order effect exists in Arizona for
5    partisan, general elections. The Plaintiffs’ Motion for a Preliminary Injunction should be
6    denied.
7           Respectfully submitted this 21st day of February, 2020.
8
9                                                       OSBORN MALEDON, PA
10                                                      s/Emma J. Cone-Roddy
11                                                      Mary R. O’Grady (011434)
                                                        Kimberly I. Friday (035369)
12                                                      Emma J. Cone-Roddy (034285)
13                                                      OSBORN MALEDON, P.A.
                                                        2929 North Central Avenue, Suite 2100
14                                                      Phoenix, Arizona 85012–2793
                                                        (602) 640-9000
15
16
                                                        MARK BRNOVICH
17                                                      ATTORNEY GENERAL
18
                                                        Linley Wilson (027040)
19                                                      Deputy Solicitor General
                                                        Kara Karlson (029407)
20                                                      Assistant Attorney General
21                                                      2005 North Central Avenue
                                                        Phoenix, AZ 85004-1592
22                                                      Telephone (602) 542-4951
                                                        Facsimile (602) 542-4385
23
24                                                      Attorneys for Defendant Arizona
                                                        Secretary of State Katie Hobbs
25
26
27
28
